PER CURIAM.
The state appeals from an order dismissing a complaint for "failure to state facts,” by which the district court apparently meant failure to allege sufficient facts to state a crime.
In addition to other requisite allegations, the complaint alleged that the defendants did "offer and agree to engage in sexual conduct in return for a fee.”
ORS 167.007(l)(a) provides that a person commits the crime of prostitution if he "offers or agrees to engage in sexual conduct * * * in return for a fee.”
 It is elementary that an instrument which charges a crime in the statutory language is generally sufficient to charge a crime. State v. Jim/White, 13 Or App 201, 508 P2d 462 rev den (1973); State v. Miller, 11 Or App 398, 501 P2d 1309 rev den (1972).
Reversed and remanded.